Concurring Opinion by
Mr. Chief Justice Jones :
When an insurer seeks a declaratory judgment of non-liability on a liability insurance policy for damages caused by the insured to a third person, the third person (or his personal representative) is a necessary party to the action, for his interest may be that of a third party beneficiary of the insurance contract. The plaintiff insurance company in this case did not join *325the administrator of tbe injured third person as a party defendant.
I concur in the result.